The above styled causes resulting in judgments in favor of defendants in the court below have been consolidated in one transcript and presented together for consideration here.
We have carefully examined the record and find no, reversible error made to appear.
No questions involved here appear to warrant the promulgation of an opinion discussing the contentions of the parties and the reasons for upholding the judgments.
It is sufficient to say that on issues clearly presented by the pleadings (the declaration and the third plea *Page 426 
of each of the defendants), the preponderance of the evidence supports the defendants' pleas.
The pleas were sufficient to show a valid agreement for withdrawals of funds (for which defendants were sued) by each of the corporate stockholders, in compensation for services to the corporation, from profits earned; and to show a final settlement based on such agreement whereby the agreement was ratified and executed.
The judgments should be affirmed.
So ordered.
Affirmed.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, J. J., concur.